Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
To determine whether a claim is patent eligible and not directed to a judicial exception, one skilled in the art must first determine whether the claims can be classified in one of the four recognized statutory categories, i.e., a process, a machine, a manufacture or a composition of matter. See MPEP 2106(1). In the instant case, each of claims 1-20 recite a method for estimating state of charge of a battery system in the preamble, and therefore meet the statutory requirements discussed in MPEP 2106(1) as being directed to a method.
Next, a two-part analysis, as discussed in Alice Corp. v. CLS Bank International, 573 U.S._, 134S. Ct. 2347 (2014), is used to determine whether the subject matter recited in the claims are directed to a recognized judicial exception, and if so, is there additional limitations in the claims that would amount to significantly more than the judicial exception, either individually or as an ordered combination, so as to render the claims patent eligible. This two-part analysis is the subject of the 2019 Interim Eligibility Guidance. In part one of the analyses, one skilled in the art must determine whether the claims at issue are directed to a judicial exception, i.e., laws of nature, natural phenomena, or abstract ideas. Claims 1-20 are directed to a process and method for estimating a state of charge in a battery system. This is achieved by: mapping an upper limit and a lower limit of a state of charge of the second- system battery to a state of charge interval of the battery system, to establish a mapping relationship between the upper limit and the lower limit of the state of charge of the second-system battery and the state of charge interval of the battery system (which is routinely practiced in the art with respect to hydrocarbon compositions); and calculating the state of charge of the second-system battery and estimating a state of charge of the battery system according to the mapping relationship (this is also routinely practiced in the art). 

ANALYSIS
Claims 1-20 are ineligible.
Regarding independent claims 1, 8 & 15: The determining data is done by mathematical formulae/models and obtaining and comparing data which has been held to be non-patentable. This basic concept of gathering/mapping data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea (comparing/calculating information regarding a sample or test subject to a control or target data (Ambry, Myriad CAFC), collecting and comparing known information (Classen), comparing data to determine a risk level (Perkin-Elmer), obtaining and comparing intangible data (Cybersource), and comparing/calculating new and stored information and using rules to identify options (SmartGene)).  In addition, the step of “measuring the open circuit voltage” would still be routine data gathering necessary for the abstract calculating and estimating, thus not a practical application.

Regarding dependent claims 2-6 & 9-14:  The dynamically adjusting the state of charger interval of the first and second battery wherein adjusting, comparing, calculating and estimating data (claims, 2-6 & 9-14) and the details thereof including theoretical models or equations, adjusting at lowering the upper limit of the state of charge of the second- system battery and adding the lowered upper limit to the interval of the first-system battery in the above mentioned dependent claims and extra solution activity which uses the data to generically compare/calculating/estimating to a like-measurement in which this limitation applies the abstract idea(s) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception or this limitation merely generally links use of the judicial exception to a particular technological environment or field of use.

Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including calculating & estimating a state of charge. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, claims 1-20 recite a judicial exception when the judicial exception is “set forth” or “described” in the claim. Claims 1-20 recites the limitations of the first two steps wherein “mapping” and “calculating/estimating” are fairly broad as written and would appear to fall under human observation and evaluation, e.g., monitoring/evaluating spectral data of an electrical characteristic (e.g., current, voltage) displayed on a computer screen, oscilloscope or other instrument, or even on paper/printout.  The third step of “comparing/mapping” is also broad, wherein the broadest reasonable interpretation of “comparing/mapping” might include, for example, assessing the relative size of the signals, e.g., which signal is larger, smaller, etc.  In at least this sense, “comparing/mapping” implies some sort of mathematical relationship. “comparing/mapping” might even fall under human evaluation, e.g., assessing the relative magnitudes of the signals based simply on visual observation of the data/information appearing on a computer screen or paper/printout.  Therefore, given that the claims recite a method of mapping an upper limit and a lower limit of a state of charge of the second- system battery to a state of charge interval of the battery system, to establish a mapping relationship between the upper limit and the lower limit of the state of charge of the second-system battery and the state of charge interval of the battery system, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception thus the above steps are particular use of the abstract idea to determine a fault distance from the monitoring location probably extends beyond a mere field of use or technological environment limitation and imposes sufficiently meaningful limits on the abstract idea (In this case, “comparing, calculating and estimating” is sufficiently broad to mean a mathematical concept in of itself, e.g., comparing to assess which signal is bigger/smaller).  With respect to a mathematical relationship determination, it’s important to consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept.  A claim does not recite a mathematical concept if it is only based on or involves a mathematical concept.  See MPEP 2106.04(a)(2).I.  Accordingly, limitation (a) recites a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claim recites the additional element of “calculating the state of charge of the second-system battery and estimating a state of charge of the battery system according to the mapping relationship” in limitation (b). Although this limitation indicates that the first set comparison value is used to adjusting the state of charge interval of the first-system battery and the state of charge interval of the second-system battery from the first monitoring location.  This step is also very broad.  Under this prong, I think the hard part is determining whether (1) this limitation applies the abstract idea(s) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception or (2) this limitation merely generally links use of the judicial exception to a particular technological environment or field of use. Accordingly, limitation (b) does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
In part two of the two-part analysis, one skilled in the art must determine whether the claims recite additional limitations that would amount to significantly more than the judicial exception (in this case that would be an abstract idea), either individually or as an ordered combination. The additional steps of claims 1, 8 & 15 including setting a lower limit of a state of charge of the first-system battery to be lower than the lower limit of the state of charge of the second-system battery do not amount to significantly more as it merely data gathering performed in a manner that is well-known and practiced in the art; inducing data gathering by mapping and estimating is routinely practiced in the art with respect to calculating the state of charge of the second-system battery and estimating the state of charge of the battery system according to the mapping relationship based on these measured quantities.
Additionally, the functions described in the claims are conventional features of the generalized application of determining the state of charge of the second-system battery and estimating the state of charge of the battery system according to the mapping relationship. The standard for claim interpretation provided in the case law does not necessarily reflect that used by examiners during prosecution (MPEP 2111).
During prosecution, patent examiners construe the broadest reasonable interpretation of a claimed invention in a manner consistent with the use of the claim terms in the specification and drawings and also consistent with the interpretation that those skilled in the art would reach. While courts may use a different approach, it would be improper for the examiner to import claim limitations from the specification by reading disclosed features into a claim when the claim language is broader than the embodiments described in the specification (MPEP 2111.01). Therefore, given that the claims recite a method of calculating the state of charge of the second-system battery and estimating the state of charge of the battery system according to the mapping relationship, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception.
The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than details of the abstract idea and extra solution activity including functions that are well-understood, routine and conventional activities previously known to the industry: adjusting, comparing, calculating and estimating data (claims, 2-6 & 9-14) and the details thereof including theoretical models or equations, adjusting at lowering the upper limit of the state of charge of the second- system battery and adding the lowered upper limit to the interval of the first-system battery in the above mentioned claims and extra solution activity which uses the data to generically compare/calculating/estimating to a like-measurement.
Viewed as a whole the additional claim element do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Therefore, the claim 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.



Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 

In regarding previous 101 rejection.  Claims 1, 8 & 15 did not improve the step of “measuring the open circuit voltage” which would still be a routine data gathering necessary for the abstract by calculating and estimating, thus it is not a practical application because it was not necessary an improvement to the battery technology.  

Regarding previous 103 rejection.  Although the Prior Arts or record, Kawamura et al. (2017/0363690 A1) & Isaksson et al. (U.S. 2020/0381928 A1) from previous Office Action mailed 05/02/2022, they all corresponds to a state of charge estimation for a battery system.  However, because Kawamura et al. & Isaksson et al. fail to disclose the newly added limitations of claims 1, 8 & 15.  Therefore, it is clearly that independent claims 1, 8 & 15 patently define over the above cited arts for at least the reason that the cited arts fail to disclose at least the features emphasized in the Office Action mailed 05/02/2022.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Q. Nguyen/- Art 2866
			August 12, 2022.

/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858